              Case 4:18-cr-00041-JD Document 21-1 Filed 05/30/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                         UNITED STATES OF AMERICA
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                             OAKLAND DIVISION
11

12 UNITED STATES OF AMERICA,                )               Case No. CR 18-0041 JD
                                            )
13                           Plaintiff,     )               XXXXXXXXXX PRELIMINARY ORDER OF
                                                            [PROPOSED]
                                            )               FORFEITURE
14               v.                         )
                                            )
15   WILLIAM YEN,                           )
                                            )
16                           Defendant.     )
     _______________________________________)
17

18          Having considered the application for a preliminary order of forfeiture filed by the United States,
19 and the plea agreement entered on April 26, 2018, wherein the defendant William Yen agreed to

20 forfeiture, and good cause appearing,

21          IT IS HEREBY ORDERED that the following property is forfeited to the United States pursuant
22 to Title 18, United States Code, Section 924(d)(1):

23             x   One Hi-Point 9mm pistol, bearing serial number P180627 and any ammunition seized or
24                 associated with it;
25             x   One Davis Industries 9mm derringer, bearing serial number D084347 and any
26                 ammunition seized or associated with it; and
27             x   One Taurus .357 revolver, bearing serial number QH18229 and any ammunition seized or
28                 associated with it.
     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 18-0041 JD                           1
              Case 4:18-cr-00041-JD Document 21-1 Filed 05/30/19 Page 2 of 2



 1          IT IS FURTHER ORDERED that the United States, through its appropriate agency, shall seize

 2 the forfeited property forthwith and publish for at least thirty days on the government website

 3 www.forfeiture.gov a notice of this Order, notice of the government=s intent to dispose of the property in

 4 such manner as the Attorney General may direct, and notice that any person, other than the defendant,

 5 having or claiming a legal interest in the property must file a petition with the Court and serve a copy on

 6 government counsel within thirty (30) days of the final publication of notice or of receipt of actual

 7 notice, whichever is earlier;

 8          IT IS FURTHER ORDERED that, the government may conduct discovery, in order to identify,

 9 locate, or dispose of property subject to forfeiture, in accordance with Rule 32.2(b)(3) of the Federal

10 Rules of Criminal Procedure;

11          IT IS FURTHER ORDERED that the Court will retain jurisdiction to enforce the Preliminary

12 Order of Forfeiture, and to amend it as necessary, pursuant to Federal Rule of Criminal Procedure

13 32.2(e).

14          IT IS FURTHER ORDERED that, pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal

15 Procedure, this Preliminary Order of Forfeiture shall become final as to the defendant at the time of

16 sentencing and shall be made part of the sentence and included in the judgment.

17

18          IT IS SO ORDERED this _____         June
                                   18 day of ________________
                                                        _____ 2019.

19

20                                                       _______________________________
                                                                 _____________
                                                         HON. JAMES
                                                                 AMES DONATO
                                                                        DONAT
21                                                       United States
                                                                  ates District Judge
                                                                                Ju
22

23

24

25

26

27

28

     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 18-0041 JD                           2
